DETAILED ACTION
3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.1	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollin et al. (US 2012/0005261 A1).
Regarding claim 1, Kollin discloses microscope control unit ([0035], the instrumentation 14 is programmable equipment to control and monitor parameters of the SPM equipment 12), comprising: 
at least one connection which connectable to one or more electrically addressable microscope components or other electrically controllable components (Fig. 1, [0033], scanning probe microscopy system probe equipment connected with 12, programmable equipment 14 comprising, a computer 16, . The SPM system 10 may include, but is not limited to AFM, STM, NSOM, or any other type of SPM system); 

wherein at least one script with script commands is provided on the microscope control unit ([0035], [0089]-[0090], a list of Forth commands is generated for each activated hardware parameter and the resulting script is sent to the instrumentation 14); and
 wherein at least one terminal is addressable by the script commands (0059], [0089]-([0090], Each of the hardware icons in the palette 66 is associated with one or more Forth scripts or other computer programming that defines the hardware device associated with the icon, including such things as its inputs, outputs, parameters, and transfer function(s). The program 58 is operable to automatically combine the scripts of each device into a single and new script that provides a full definition of the composite hardware device).
Regarding claim 2, Kollin discloses at least one connection parameter is programmatically configurable by the script commands ([0059], Each of the hardware icons in the palette 66 is associated with one or more Forth scripts or other computer programming that defines the hardware device associated with the icon, including inputs, outputs, parameters, and transfer functions). 
Regarding claim 3,Kollin discloses  the at least one connection parameter comprises at least one parameter which configures the at least one connection as an input or output and/or as an analog or digital connection and/or as a current or voltage interface ([0059], Each of the hardware icons in the palette 66 is associated with one or more Forth scripts or other computer programming that defines the hardware device associated with the icon, including inputs, outputs, parameters, and transfer functions). 
 

Regarding claims 5 and 6, Kollin discloses the at least one connection is configurable as an analog input/output or as a digital input/output and/or wherein the at least one connection  comprises an analog input and/or wherein the at least one connection comprises a digital input ([0040], The hardware 28 is programmable as analog and digital input and output channels, analog amplifiers, analog filters, signal combiners, power conditioners at various voltages, analog-to-digital converters (ADCs), digital-to -analog converters (DACs), channel multiplexers, pulse counting channels, and communications hardware to route various signals through the hardware and to route various signals between the programmable hardware 26 and any external or peripheral hardware).
Regarding claim 7, Kollin discloses being set up to actuate an arbitrary combination of the one or more electrically controllable microscope components or other electrically addressable components by the script commands via the at least one connection (Fig. 10-13, [0034]-[0035], [0041]-[0042], [0059], Each of the hardware icons in the palette 66 is associated with one or more Forth scripts or other computer programming that defines the hardware device associated with the icon, including such things as its inputs, outputs, parameters, and transfer function).
Regarding claims 8 and 9, Kollin discloses a script command set, wherein the script commands of the at least one script selectable from the script command set by a user ([0057]-[0059], Using the GUI layer 60, users may drag-and-drop intuitive icons from icon palettes to workspaces to define desired hardware configurations and procedures), and a sequence of the script commands in the at least one 
Regarding claim 10, Kollin discloses the user interface is formed as a hardware-based input unit of a programming device as a user interface of a user program running on a separate computing unit (Abstract, [0031], Fig. 2 & 3, [0046], The system computer 16 permit user configuration of the instrumentation 14 using a software tool ( program) 58 that provide a graphical user interface enabling iconically-driven hardware and procedure setups. The system computer 16 receive input data and instructions from a user, process the received data and instructions in light of stored data and software, and communicate output signals to the instrumentation 14 for use in operating the probe equipment 12).
Regarding claim 11, Kollin discloses the at least one script transferable as a text file to the microscope control unit  ([0089], the hardware is initialized which involves, for each hardware device in the CV 70, and for each output connection, obtaining the Forth connection command and sending the resulting Forth script into the instrumentation 14. Then, the hardware is configured which involves, for each hardware device in the CV 70, generating a list of Forth commands for each hardware parameter, and sending the Forth script into the instrumentation 14).
Regarding claims 12 and 14, Kollin discloses having assigned there to a control program with an interpreter for the at least one script that converts the script commands into functions of the at least one connection ([0090], If the procedural element (item) has a scriptable state, then the program generates an interpreted command sequence for all states. That is, for each state and each element in each state, inside the state, interpret in the language being used in the connection sequence). 


Regarding claim 15, Kollin discloses the script commands are implementable as real-time commands ([0044], [0059], the computer programming comprises a scripting language, and the programmable hardware 26 is programmed to provide synchronous real-time deterministic excitation and response signal controls and deterministic real-time signal processing (command)).
Regarding claim 16, Kollin discloses channel types for the at least one connection are specifiable by the script commands ([0089],   the data channel activation commands are initialized for each data channel in the configuration vector 70. Then, the hardware is initialized which involves, for each hardware device in the CV 70, and for each output connection, obtaining the Forth connection command and sending the resulting Forth script into the instrumentation 14).
Regarding claim 17, Kollin discloses the script commands are usable to provide at least one variable and/or at least one command and/or the at least one script and/or at least one function block via channels (FIG. 15 ,  the first step is to initialize each hardware connection using Forth commands, and obtains and adds in the Forth command required for each defined hardware connection. Then, the data channel activation commands are initialized for each data channel).
Regarding claim 18, Kollin discloses Page 6 of 8being connected to the one or more electrically controllable microscope components or other electrically controllable components in a data-transmitting manner (Fig. 1, [0038],[0045],[0089],  each output connection, obtaining the Forth connection command and sending the resulting Forth script into the instrumentation 14. Then, the hardware is configured which involves, for each hardware device in the CV 70, generating a list of Forth commands for each hardware parameter, and sending the Forth script into the instrumentation 14).
Regarding claims 19 and 20, the rejection of claims 1 and 13  applies.
Citation Pertinent prior art
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolff (US2014/01185528) discloses in par. [0013], [0036], [0043], a script that is formulated in a script language such as, for example, Python, or as a macro. The action that can be added, for example, as an integrated program, may be, in particular, the invocation of other, independent programs and the transfer of program parameters to the latter, and/or provision of information to the user (e.g. in acoustic, textual and/or graphical form). In addition, the action may be the initiation of a trigger event).
Jung (S 2005/0111712) discloses [0027] The control process according to the invention may expediently be carried out using a computer program which is run on a suitable computer unit. This computer program may also allow scripts to be written, selected and amended. It takes over the job of transmitting a script from the computer unit to the control unit. Finally, it may be used to generate starting signals to the control unit to start the image recording.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KIDEST BAHTA/               Primary Examiner, Art Unit 2119